Citation Nr: 1112170	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-25 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for prostate and urinary tract disorders, to include as due to Agent Orange exposure, or as secondary to service-connected residuals of a pilonidal cystectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 RO rating decision that denied service connection for skin cancer, to include as due to Agent Orange exposure.  By this decision, the RO also denied service connection for prostate and urinary tract disorders, to include as due to Agent Orange exposure, or as secondary to service-connected residuals of a pilonidal cystectomy.  

The Board observes that in a March 2011 informal hearing presentation, the Veteran's representative raised the issue as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for post-traumatic stress disorder (PTSD), as well as the issue of entitlement to service connection for bilateral hearing loss.  Those issues are not before the Board, and are referred to the RO for appropriate action.  

The issue of entitlement to service connection for prostate and urinary tract disorders, to include as due to Agent Orange exposure, or as secondary to service-connected residuals of a pilonidal cystectomy is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's skin cancer was not present during service or for many years thereafter, and was not caused by any incident of service including Agent Orange exposure.  



CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in August 2005, a rating decision in November 2005, and correspondence in January 2006.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a May 2007 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  

The Board observes that VA did not provide the appellant with an examination in connection with his claim for service connection for skin cancer, to include as due to Agent Orange exposure.  The Board finds, however, that an examination was not necessary to make a decision on that claim.  See 38 U.S.C.A. § 5103A (d)(2) (West 2002).  Specifically, under the law, an examination or opinion is necessary to make a decision on the claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).  

The Board notes that, in this matter, the appellant's service treatment records do not show treatment for skin cancer.  Additionally, there is no indication that the appellant's claimed skin cancer, to include as due to Agent Orange exposure, may be associated with his period of service.  As there is no evidence of skin cancer in service and no indication that such disorder may be associated with the appellant's period of service, including any Agent Orange exposure, the facts of this case do not meet the criteria (i.e. prongs (2) and (3) as discussed in McLendon) to warrant a VA examination.  See Id.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has skin cancer that is related to service, to include as due to Agent Orange exposure in Vietnam.  The Veteran reports that while serving with the 1st Infantry Division in Quang Loc, Vietnam, he had direct exposure to Agent Orange which he believes caused his skin cancer in the early to mid 1970s.  

As noted above, the Veteran had active service from January 1968 to November 1968.  His service personnel records indicate that he was awarded decorations indicating Vietnam service and that he served in Vietnam from June 1968 to June 1969.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of skin cancer.  Such records do show that the Veteran was treated for pilonidal cyst in April 1968 and May 1968 and for rash in August 1968.  

The first post-service evidence of record of skin cancer is in September 1990, decades after the Veteran's period of service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim for direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

A September 1990 from J. L. Jennings, M.D., noted that the Veteran had a 1.1 cm waxy nodular lesion with telangiectasias located on the left posterior ear, inferiorly, with a duration of longer than a year.  The diagnosis was basal cell carcinoma.  Dr. Jennings indicated that the Veteran also had an erythematous scaly 1 cm patch on the left dorsal hand with adjacent smaller 2 to 3 mm keratotic papules that were diagnosed as actinic keratoses.  Dr. Jennings stated that appropriate sun protection was discussed with the Veteran who was a young farmer and had a lot of sun damage.  

An October 1995 treatment entry from Dr. Jennings reported that the Veteran had a one-year history of a slowly enlarging lesion on the right temple.  Dr. Jennings indicated that the Veteran had a 5 mm by 7 mm waxy plaque.  The diagnosis was basal cell carcinoma.  It was also noted that the Veteran had a 1 cm hyperkeratotic indurated plaque on the left dorsal lateral hand with a duration of greater than a year.  The diagnosis was rule out squamous cell carcinoma.  

A September 1996 entry from Dr. Jennings indicated that the Veteran had a history of an enlarging lesion in the past six months that had become tender.  It was reported that the Veteran had a 1.2 cm hyperkeratotic plaque on the left dorsal hand with a slightly more keratotic center near the snuff box area.  The diagnosis included squamous cell carcinoma.  A January 2007 entry noted that the Veteran had a one-month history of rapid development of an irritated lesion on the right neck.  Dr. Jennings stated that the Veteran had a 1 cm erythematous, yellowish, keratotic lesion.  The diagnosis was squamous cell carcinoma.  An October 1999 entry noted that the Veteran had 12 mm waxy erythematous, plaque on the left posterior shoulder.  The diagnosis was basal cell carcinoma.  

Subsequent post-service private and VA treatment reports showed continuing treatment for disorders including skin cancer (basal cell carcinoma and squamous cell carcinoma) on numerous occasions.  

For example, a May 2005 VA treatment entry related an assessment that included a history of basal cell/squamous cell carcinoma in the 1980s.  It was noted that the Veteran was followed by an outside physician.  

A May 2005 Agent Orange exposure registry evaluation report noted that the Veteran reported that he was definitely exposed to Agent Orange in a recently sprayed area, that he was sprayed with Agent Orange, and that he was not sure if he consumed contaminated food or beverages.  The assessment included basal cell carcinoma, squamous cell carcinoma, and actinic keratoses.  

A July 2006 VA treatment entry indicated that the Veteran was concerned about a skin growth in the left scalp area for three months.  The assessment included a skin growth with follow-up with the Veteran's dermatologist as he was had previously been diagnosed with basal cell carcinoma.  

Although exposure to Agent Orange is conceded due to the Veteran's service in Vietnam, his current skin cancer (basal cell carcinoma and squamous cell carcinoma) is not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to Agent Orange exposure.  38 C.F.R. § 3.309(e).  The Veteran may, nonetheless, establish service connection if the evidence shows that his current skin cancer was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

The Board observes that the probative medical records do not suggest that the current skin cancer (basal cell carcinoma and squamous cell carcinoma) is related to the Veteran's period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that the Veteran's present skin cancer began many years after service, without relationship to service, to include any Agent Orange exposure.  

The Veteran has alleged that his current skin cancer had its onset during his period of service, to include exposure to Agent Orange.  As a lay person, however, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  While the Veteran is competent to report that he had skin problems during his period of service, or that he had skin problems for many years, he is not competent to diagnose his claimed skin cancer as related to exposure to Agent Orange.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and a medical professional has not related his skin cancer to his period of service, including his presumed exposure to Agent Orange.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau, supra.  

The weight of the competent medical evidence demonstrates that the Veteran's skin cancer began many years after service and was not caused by any incident of service, including Agent Orange exposure.  The Board concludes that the Veteran's skin cancer was neither incurred in nor aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Service connection for skin cancer, to include as due to Agent Orange exposure, is denied.  


REMAND

The remaining issue on appeal is entitlement to service connection for prostate and urinary tract disorders, to include as due to Agent Orange exposure, or as secondary to service-connected residuals of a pilonidal cystectomy.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran is service-connected for residuals of a pilonidal cystectomy.  He essentially contends that he has prostate and urinary tract disorders that are related to service, to include as due to Agent Orange exposure, or that are related to his service-connected residuals of a pilonidal cystectomy.  He also reports that he injured his tailbone during basic training.  He further indicates that while training on a radar unit, he was exposed to microwaves from the antenna unit and that the microwaves may have caused his current prostate and urinary tract problems.  

As noted above, the Veteran had active service from January 1968 to November 1968.  His service personnel records indicate that he was awarded decorations indicating Vietnam service and that he served in Vietnam from June 1968 to June 1969.  

The Veteran's service treatment records show no complaints, findings, or diagnoses of any prostate problems or urinary tract problems.  His service treatment records do show treatment for a pilonidal cyst.  

Post-service private and VA treatment records show treatment for variously diagnosed prostate and urinary tract disorders, including benign prostatic hypertrophy (BPH), prostatitis, urolithiasis, hematuria, and urinary tract infections.  

For example, a January 1985 treatment entry from Kinston Urological Associates, P.A., noted that the Veteran was seen for evaluation for sexual dysfunction.  The Veteran reported that he had a pilonidal cyst excised while in the military and that he did well until a few years later when he had recurring pains in his coccyx and prostate area.  It was noted that the Veteran had no voiding difficulties and no treatment for urinary tract infections.  The diagnoses were prostatitis and possible seminal vesiculitis, with secondary sexual dysfunction, and a history of coccydinia.  

A May 1987 treatment report from Kinston Urological Associates, P.A., related an impression of nonspecific urethritis, spontaneously passed ureteral calculus, and chronic coccydinia times twenty years without change.  A March 2004 entry from the same facility related diagnoses of hematuria, BPH, meatitis, and a past history of urolithiasis.  

A May 2005 VA Agent Orange exposure registry evaluation report noted that the Veteran reported that he was exposed to Agent Orange in a recently sprayed area, that he was also sprayed with Agent Orange, and that he was not sure if he consumed contaminated food or beverages.  He also reported that he was exposed to radar radiation and that he blistered from the waist up the left side, but never went on sick call.  The assessment included hypertrophy (benign) of the prostate with a urinary obstruction and a history of urolithiasis.  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a review of the entire claims folder, as to his claim for service connection for prostate and urinary tract disorders, to include as due to Agent Orange exposure, or as secondary to service-connected residuals of a pilonidal cystectomy.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Additionally, the Board notes that the Veteran has reported exposure to ionizing radiation in service.  The Board observes that there is no indication in the claims file that any necessary development of the Veteran's claim pursuant to 38 C.F.R § 3.111 has been undertaken.  Therefore, any such necessary development should be undertaken on remand.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for prostate or urinary tract problems since July 2006.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent medical treatment which are not already in the claims folder.  

2.  Develop the claim of entitlement to service connection for prostate and urinary tract disorders, to include as due to Agent Orange exposure, or as secondary to service-connected residuals of a pilonidal cystectomy, as necessary in accordance with the provisions of 38 C.F.R. § 3.311.  

3.  Schedule the Veteran for an examination by a physician to determine the nature and likely etiology of his claimed prostate and urinary tract disorders, to include as due to Agent Orange exposure, or as secondary to residuals of a pilonidal cystectomy.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current prostate and urinary tract disorders.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed prostate and urinary tract disorders are etiologically related to the Veteran's period of service.  The examiner should specifically indicate whether any current diagnosed prostate and urinary tract disorders are related to any possible Agent Orange exposure the Veteran had in Vietnam.  

If not, the examiner should then opine as to whether the Veteran's service-connected residuals of a pilonidal cystectomy aggravated (permanently worsened beyond the natural progression) any diagnosed prostate and urinary tract disorders, and if so, the extent to which they are aggravated.  

4.  Thereafter, review the Veteran's claim for entitlement to service connection for prostate and urinary tract disorders, to include as due to Agent Orange exposure, or as secondary to service-connected residuals of a pilonidal cyst.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


